Order entered May 1, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00442-CV

                             IN RE PATRICIA GELSKY, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-54109-2011

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY relator’s motion for temporary relief. We ORDER that relator bear the

costs of this original proceeding.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE